Title: From George Washington to Sarah Cary Fairfax, 23 September 1756
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam
Mount Vernon Septr 23d 1756

John informs me that you told him Miss Nancy West was to be at your House in a day or two; and that you woud, if I sent my Linnen over, give it to Miss Nancy to make: I shall readily embrace the oppertunity of doing this, thô I am at the same time, sorry to give you the trouble of directing about the making.
I have sent a piece of Irish Linnen, a piece of Cambrick, and a Shirt to measure by. The Shirt Fits tolerably well, yet, I woud have the others made with somewhat narrower Wrist bands: Ruffles deeper by half an Inch: and the Collars by three quarters of an Inch, which is in other respects of proper bigness. If Miss Nancy will do me the favour to get thread and button’s suitable it will oblige me much I have really forget to procure them myself. Please to make my Compts to Miss Fairfax and

Miss West when you see her. I am Dr Madam Yr most Obedt Hble Servt

Go: Washington

